DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 7, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all of the claims because claims 1 and 0 have “many of the same limitations” and “the examiner will very likely rely upon the same reference when considering the patentability of each of the groups”.  .  This is not found persuasive because the load bearing member may be made by a different method and the claimed method has limitations that are not present in the claims directed to the load bearing member.  These additional limitations would require a search that is different from that of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman (US 20170101293-appears on PTO-892).
 	Eastman teaches or suggests an elevator load bearing member, comprising: a plurality of load bearing cords; and a woven fabric including a plurality of warp yarns along a length of the load bearing member and a plurality of weft yarns transverse to the length of the load bearing member, the woven fabric including a central portion and lateral edge portions extending along the length of the load bearing member, the central portion including the load bearing cords interlaced with the woven fabric, the lateral edge portions including terminal ends of the weft yarns, the central portion having a first plurality of warp yarns situated between laterally outermost ones of the cords, the lateral edge portions having a second plurality of warp yarns between the laterally outermost ones of the cords and the terminal ends of the weft yarns.  A coating is applied to the belt,  at least partially covering the tension elements, warp fibers and the weft fibers.  The coating comprises a material that is configured to at least partially melt (see abstract; para 0038; para 39 and para 0040). Eastman meets the limitations of the claims other than the differences that are set forth below.
 	Eastman does not specifically teach orientation of the warp and weft yarns.  However, no unobviousness is seen in this difference because Eastman teaches that while in FIG. 2, the weft fibers 42 are at a 90 degree angle relative to the warp fibers 40 and the tension elements 32 and woven together, it is to be appreciated that other angles and other methods of interlacing the tension elements 32 with the fibers 40, 42 may be utilized in forming the belt 16. These methods include, but are not limited to, knitting and braiding. In some embodiments, more than one of the above methods may be utilized to form the belt 16.
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman (US 20190084803).
 	Eastman teaches or suggests an elevator load bearing member, comprising: a plurality of load bearing cords; and a woven fabric including a plurality of warp yarns along a length of the load bearing member and a plurality of weft yarns transverse to the length of the load bearing member, the woven fabric including a central portion and lateral edge portions extending along the length of the load bearing member, the central portion including the load bearing cords interlaced with the woven fabric, the lateral edge portions including terminal ends of the weft yarns, the central portion having a first plurality of warp yarns situated between laterally outermost ones of the cords, the lateral edge portions having a second plurality of warp yarns between the laterally outermost ones of the cords and the terminal ends of the weft yarns ( see abstract; para 0036; para 0037; para 0040).  A coating is applied to the belt,  at least partially covering the tension elements, warp fibers and the weft fibers.  The coating comprises a material that is configured to at least partially melt (see para 0037). Eastman meets the limitations of the claims other than the differences that are set forth below.
 	Eastman does not specifically teach some of the orientation of the warp and weft yarns.  However, no unobviousness is seen in this difference because Eastman teaches that while in FIG. 4, the weft fibers 42 are at a 90 degree angle relative to the warp fibers 40 and the cords 32 and woven together, it is to be appreciated that other angles and other methods of interlacing the cords 32 with the fibers 40, 42 may be utilized in forming the belt 30. These methods include, but are not limited to, knitting and braiding. In some embodiments, more than one of the above methods may be utilized to form the belt 30.
Claims 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16430989/20221119